Order, Supreme Court, Bronx County (Alison Y. Tuitt, J.), entered April 26, 2005, which denied defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, with costs.
The record raises a triable factual issue as to whether an employee of defendant created the alleged hazard by either placing a “U-boat” dolly behind plaintiff or leaving it unattended in a shopping aisle of defendant’s store. In this connection we note the deposition testimony of the store’s security supervisor in which he stated that the “U-boat” dollies were used to transport products from the store’s warehouse to the retail area for shelving and were not for customer use (see Burgos v Aqueduct Realty Corp., 92 NY2d 544, 550 [1998]; Healy v ARP Cable, 299 AD2d *224152, 154 [2002]). Concur—Tom, J.P., Marlow, Gonzalez and Sweeny, JJ.